Order filed November 1, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00706-CV
                                   ____________

                     IN RE MONIQUE MANDELL, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               Probate Court No. 3
                              Harris County, Texas
                          Trial Court Cause No. 504405

                                      ORDER

      On October 3, 2022, relator Monique Mandell filed a petition for writ of
mandamus in this court, which she revised on October 12, 2022. See Tex. Gov’t
Code Ann. § 22.221; see also Tex. R. App. P. 52. In the revised petition, relator asks
this court to order the Honorable Jason Cox, presiding judge of the Probate Court
No. 3 in Harris County, Texas, to release her from a temporary guardianship.1

       Relator’s revised petition does not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 9.9(a)(1)(2), (b) (requiring redaction of sensitive
data filed in civil cases, including driver’s license numbers and bank account and
financial account numbers); Tex. R. App. 52.3(a) (requiring the petition to “give a
complete list of all parties, and the names, and addresses of all counsel”); 52.3(j)
(requiring the person filing the petition to “certify that he or she has reviewed the
petition and concluded that every factual statement in the petition is supported by
competent evidence included in the appendix or record”); 52.3(k) (requiring the
petition to contain an appendix with, among other things, “a certified or sworn copy
of any order complained of, or any other document showing the matter complained
of”); 52.7(a)(1) (requiring relator to file with the petition “a certified or sworn copy
of every document that is material to the relator’s claim for relief and that was filed
in any underlying proceeding”), 52.7(a)(2) (requiring relator to “file with the petition
. . . a properly authenticated transcript of any relevant testimony from any underlying
proceeding, including any exhibits offered in evidence, or a statement that no
testimony was adduced in connection with the matter complained”). By this order,
the court hereby STRIKES the revised petition and gives relator ten days’ notice
that the petition may be dismissed without further notice for failure to comply with
the Texas Rules of Appellate Procedure noted above unless the deficiencies are
cured. See generally Tex. R. App. P. 42.3(c).

                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.

1
  The revised petition lists guardian ad litem Fatima Breland and temporary guardian of relator’s
estate American National Bank & Trust as real parties at interest, though temporary guardian of
relator’s person T. Wade Christiansen is not listed as an RPI.

                                               2